Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED by tbe undersigned, subject to tbe approval of tbe court, that tbe merchandise consisting of easbmere outerwear, involved in tbe above-entitled reappraisement appeal is sucb or similar, and tbe issues are in all material respects tbe same as tbe merchandise and issues in Charles Stockheimer, et al. v. United States, etc. 44 CCPA 92, C.A.D. 642, and that tbe record therein may be incorporated herein.
That there was no foreign value, export value, or United States value, as defined in Section 402 (c), (d), and (e) of tbe Tariff Act of 1930, as amended, for tbe involved merchandise at tbe time of exportation thereof.
That tbe cost of production, as defined in Section 402(f) of said Act, is tbe proper basis for appraisement of the involved merchandise, and that sucb cost of production for each of the item numbers or other description shown on tbe invoices involved in tbe above-entitled appeal is as stated in Schedule “A” attached hereto and made a part of this stipulation, for tbe merchandise exported during tbe specified periods.
That the above-entitled appeal is abandoned as to all merchandise on tbe invoices involved for which no value is shown in Schedule “A.”
On tbe agreed facts and following tbe cited authority on the law, I find that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and hold that such statutory value therefor is as set forth in schedule “A,” hereto attached and made a part hereof.
As to all other merchandise on the invoices involved herein for wñich no value is shown on said schedule “A,” the appeal for reap-praisement is dismissed. Judgment will be rendered accordingly.



All the foregoing prices are stated in British sterling (shillings & pence) net per piece, parcel post packing included, cases extra as invoiced.